Citation Nr: 0732749	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-41 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, with 
pacemaker/defibrillator, claimed as secondary to pulmonary 
tuberculosis.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) with emphysema 
(claimed as tuberculosis), and if so, whether the claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 2, 1964 to 
February 28, 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's request 
to reopen his claim of entitlement to service connection for 
tuberculosis, and denied entitlement to service connection 
for coronary artery disease.

The veteran presented testimony via videoconference at a 
hearing chaired by the undersigned Acting Veterans Law Judge 
in July 2007.  A transcript of the hearing is associated with 
the appellant's claims folders.


REMAND

Although the Board has jurisdiction to determine whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for COPD with emphysema 
(claimed as tuberculosis), a review of the record does not 
show that the veteran has been properly notified as required 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  Kent holds that 
the legislative intent of 38 U.S.C.A. § 5103 is to provide 
claimants a meaningful opportunity to participate in the 
adjudication of claims, and in a claim to reopen it is vital 
to explain with particularity what specific evidence would 
constitute new and material evidence in the context of the 
prior final rating decision.  That has not been done in this 
case.

As the veteran's claim of entitlement to service connection 
for coronary artery disease hinges in part on whether service 
connection will be granted for COPD with emphysema, that 
claim is inextricably intertwined with the COPD claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [the 
adjudication of claims that are inextricably intertwined is 
based upon the recognition that claims related to each other 
should not be subject to piecemeal decision-making or 
appellate litigation]. 

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to Kent, the RO or the 
Appeals Management Center (AMC) must 
provide the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) (2007), that explains 
the specific information or specific 
evidence needed to reopen the claim based 
on the new and material standard.   

2.  After undertaking any other 
development deemed appropriate, the RO or 
the AMC must readjudicate both claims.  
If any benefit sought is granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals





